Citation Nr: 0408920	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  98-07 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to a compensable disability rating for 
malaria, on appeal from the initial grant of service 
connection.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Los Angeles, 
California, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for residuals of a left ankle 
injury.  The RO granted service connection for malaria, and 
assigned a 0 percent, noncompensable disability rating for 
that disorder.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a 
compensable rating for malaria.

2.  The veteran does not have active malaria.

3.  The veteran does not have current residuals of malaria.


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
are not met for any period since service connection for 
malaria became effective.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.88b, Diagnostic Code 6304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the notice requirement is not 
met unless VA can point to a specific document in the claims 
folder.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a recent Court decision, the majority expressed the view 
that that VA must tell a claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004) 
(interpreting 38 C.F.R. § 3.159(b)).  VA's General Counsel 
has held that this aspect of Pelegrini constitutes dicta.  
VAOPGCPREC 1-2004 (2004).  

In any event, the veteran received notice that complied with 
the requirements of 38 U.S.C.A. § 5103(a), and told him to 
submit evidence in his possession.  In a May 2001 letter, the 
RO informed the veteran and his representative of the type of 
evidence needed to support his claims, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.  The letter asked him to submit relevant evidence, 
and invited him to indicate whether he had additional 
evidence to submit.

The majority in Pelegrini also indicated that a claimant was 
entitled to VCAA notice prior to initial adjudication of the 
claim, but declined to specify a remedy where adequate notice 
was not provided prior to the initial RO adjudication.  
Pelegrini v. Principi, at 422. 

In this case, the VCAA notice was provided after the initial 
adjudication of the malaria rating claim.  However, that 
adjudication took place prior to enactment of the VCAA.  VA 
has taken the position that Pelegrini is incorrect as it 
applies to pre-VCAA adjudications, and has sought further 
review of Pelegrini.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

The veteran in this case is not prejudiced by the delayed 
notice.  After receiving the VCAA notice, the veteran did not 
submit additional evidence related to the malaria claim.  
Even if he had submitted additional evidence substantiating 
that claim, he would have received the same benefit as he 
would have received had he submitted the evidence prior to 
initial adjudication.  The effective date of any award based 
on such evidence would have been fixed in accordance with the 
claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2003) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The claims file contains the veteran's service 
medical records and post-service medical records.  In 
December 2002, the veteran had a VA examination that 
addressed his history and residuals of malaria.

Higher Rating for Malaria

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial 0 percent, 
noncompensable disability rating that the RO assigned in a 
July 1997 rating decision, effective from April 1997.  The 
Board will consider the evidence for the entire period since 
the effective date of the grant of service connection, and 
will consider whether staged ratings are warranted.

The veteran's service medical records show treatment for 
malaria in October and November 1967.  The veteran has 
reported that he also had treatment for malaria in 1969.

The veteran has submitted records of private medical 
treatment, including treatment by L. Brenner, M.D.  Treatment 
notes from 1991, 1995, and 1996 indicate that results of 
liver function tests were abnormal.  Dr. Brenner noted a 
history of hepatitis C and antibodies for hepatitis B.  

On VA medical examination in June 1997, the examiner found no 
residuals of malaria.

In his May 1998 substantive appeal, the veteran asserted that 
malaria contracted during service had affected his liver.  He 
noted medical reports from Dr. Brenner indicating that he had 
liver malfunction.  

The veteran has submitted medical articles on malaria from a 
website.  The articles indicate that some types of malaria 
can infect the liver and cause relapse long after the initial 
disease.

In his December 2000 hearing before the undersigned Veterans 
Law Judge, the veteran testified that he did not currently 
have malaria, but that he had been found to have abnormal 
liver functioning, which he believed was related to malaria 
during service. 

In March 2001, the Board remanded the veteran's case for the 
development of additional evidence.  The Board indicated that 
the veteran should have an additional VA examination to 
determine whether the veteran had active malaria, and to 
determine the presence and severity of any manifestations or 
residuals of malaria, including any liver or spleen damage.

In the report of a VA examination performed in December 2002, 
the examiner noted having reviewed the veteran's claims file.  
The examiner noted in the file a history of malaria in 
service, a history of liver problems, a history of hepatitis 
C, and a prolonged history of heroin use.  The examiner found 
that the veteran had chronic hepatitis C secondary to 
intravenous drug use.  The examiner concluded that the 
veteran did not have any sequelae of malaria.

Under the VA rating schedule, malaria is to be rated at 100 
percent if there is active disease.  After active disease is 
no longer present, residuals such as liver or spleen damage 
are to be rated under the appropriate rating codes for those 
systems.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (2003).  

The veteran does not have malaria as an active disease.  The 
VA physician who examined him in 2002 concluded that his 
chronic liver condition did not result from his malaria.  The 
examiners conducting the 1997 and 2002 examinations concluded 
that there were no current residuals of malaria.  There is no 
other competent evidence of any current residuals of malaria.  
Although the veteran has attributed current liver dysfunction 
to malaria, the record shows that he is a lay person, and 
lacks the necessary expertise to offer an opinion as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

As the veteran does not have current residuals of malaria, a 
compensable rating for malaria is not warranted.  The 
evidence is against a finding of active malaria or malaria 
residuals since service connection for malaria became 
effective in April 1997.  Therefore, there is no basis for 
staged ratings.  Because the evidence is against the claim, 
the doctrine of reasonable doubt is not for application, and 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).


ORDER

Entitlement to a compensable disability rating for malaria is 
denied.


REMAND

The veteran's service medical records show treatment in May 
1966 for an ankle injury, marked in some of the treatment 
notes as a right ankle injury.  In 1997, the veteran reported 
that he had a left ankle disorder related to an injury during 
service.  Post-traumatic arthritis of the left ankle was 
diagnosed on VA examination in 1997.  In March 2001, the 
Board remanded the issue to the RO for further development.  
The Board indicated that the veteran should receive a new VA 
examination, and that the examiner should provide an opinion 
as to whether it was at least as likely as not that any 
current left ankle injury residuals were related to an injury 
or other event during the veteran's service.  The Board asked 
that the examiner provide a rationale for the opinion 
provided.

The veteran had a VA examination in December 2002.  The 
veteran reported that he had injured his left ankle during 
service.  The examiner diagnosed early post-traumatic 
arthritis of the left ankle, but the examiner did not provide 
an opinion as to the likelihood that the arthritis was 
related to an injury or other event during the veteran's 
service.  The Court has ruled that the Board has a duty under 
law to ensure that the RO complies with remand orders of the 
Board or the Court.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED for the following:

The RO should forward the veteran's 
claims file to the examiner who conducted 
the December 2002 VA examination.  After 
reviewing the claims folder, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or more) that current 
arthritis in the veteran's left ankle is 
related to an injury or other event 
during the veteran's service.  The 
examiner should provide a rationale for 
the opinion.  If the examiner is not 
available, another competent medical 
professional should review the claims 
folder and provide the necessary opinion 
and rationale.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



